Citation Nr: 1510361	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left inguinal hernia, status post surgery.

2.  Entitlement to a compensable disability rating for residual scar, left inguinal hernia status post surgery.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for hypertension, claimed as high blood pressure.

6.  Entitlement to service connection for bipolar disorder.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to left inguinal hernia, status post surgery.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for Dupuytren contracture in the hands.

10.  Entitlement to service connection for a bilateral leg condition.

11.  Entitlement to service connection for bunions with pins in big toes.

12.  Entitlement to service connection for a back condition, to include deteriorating disk.

13.  Entitlement to service connection for bilateral foot fibroma.

14.  Entitlement to service connection for sleep apnea.

15.  Whether or not new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

16.  Entitlement to special monthly compensation based on aid and attendance and being housebound.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney






ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, August 2013, and February 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that a copy of the May 2014 Supplemental Statement of the Case issued with respect to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a left inguinal hernia, status post surgery, was not received by the Veteran and was instead returned as undeliverable.  The Veteran's address has since been updated by VA.  As the claim is remanded herein, the Veteran will have further opportunity to submit evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Left Inguinal Hernia

The Veteran asserts that his service-connected left inguinal hernia, status post surgery, is worse than the current 10 percent disability rating reflects.  The Veteran underwent VA examination in connection with this claim in April 2011.  However, in a February 2013 written statement, the Veteran asserted that his condition had significantly worsened.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than reflected by the most recent VA examination, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected left inguinal hernia, status post surgery.

Additionally, it appears the Veteran receives continuous treatment through VA, but, upon review of the claims file, it appears that VA treatment records continue only through November 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board finds remand is warranted so that the RO may obtain and associate with the record any VA treatment records dated from November 2013 to the present.

All Other Issues

In an August 2013 rating decision, the RO denied entitlement to service connection for a bilateral leg condition, depression, sleep disorder, bipolar disorder, hypertension, PTSD, erectile dysfunction, sleep apnea, Dupuytren contracture of the hands, bunions with pins in the big toes, bilateral foot fibroma, a back condition / deteriorating disk; denied entitlement to special monthly compensation based on the Veteran's need for aid and attendance and his claim that he his housebound; and found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for right ear hearing loss.  In July 2014, the Veteran's submitted a Notice of Disagreement with all of the issues decided by the August 2013 rating decision.  Additionally, in a February 2014 rating decision, the RO denied entitlement to a TDIU and to a compensable disability rating for residual scars, left inguinal hernia, status post surgery.  The Veteran submitted a Notice of Disagreement with these issues in December 2014.  The record does not indicate that a Statement of the Case has been issued with regard to any of these claims.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records dated from November 2013 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected left inguinal hernia, status post surgery.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the VA examination report and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's left inguinal hernia, status post surgery in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to an initial disability rating for left inguinal hernia, status post surgery.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

4.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of service connection for a bilateral leg condition, depression, sleep disorder, bipolar disorder, hypertension, PTSD, erectile dysfunction, sleep apnea, Dupuytren contracture of the hands, bunions with pins in the big toes, bilateral foot fibroma, a back condition / deteriorating disk; entitlement to a compensable disability rating for residual scars, left inguinal hernia, status post surgery; entitlement to special monthly compensation; entitlement to a TDIU; and whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for right ear hearing loss.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of the issues, return the claims to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




